Title: From Thomas Jefferson to Joseph Carrington Cabell, 23 January 1824
From: Jefferson, Thomas
To: Cabell, Joseph Carrington

Dear Sir  Monticello Jan. 23. 24.When I wrote my letter of yesterday I had not seen the Enquirer of the 17th I recieved it in the evening & did not close my eyes thro’ the night but to dream of the Scotch gift presented us by the University bill with it’s amendatory Provisos. for thus they make it stand. ‘Be it enacted that the 15,000. D. annual endowment given to the University shall stand discharged of all liability for the sums lent it by certain acts of assembly. Provided the Genl assembly shall be free at any time hereafter to make it again liable’. this is certainly giving with one hand, & taking back with the other, and does not amount merely to nothing; but excites an expectation, perhaps even amounts to an injunction, that in the mean time the institution shall open & proceed as if this were a real gift. but, the endowment being thus proclaimed uncertain, is a compleat bar to obtaining Professors from abroad, deprives us of the only means we had of giving to our University a pre-eminence which would have drawn to it the Students of the whole Southern & Western countries & not a few from the North, and would have raised us at once to that state of science to which the European Seminaries are arrived in advance before us. if the bill really means that we shall open on this hopeless footing, we may get, as Professors, young scions & sciolists from the schools of the North who being used to take job-work, will not refuse it for uncertainty of tenure. and as these retracting amendments have past the H. of Del. by such vast majorities, the passing the bill without them, would I presume be desperate. if that cannot be done therefore, the best service the Senate can render the institution is to reject the bill altogether. we shall not then be obliged to open on the footing of a common local academy merely adding another Hampden-Sidney, Lexington or Rumford school to the present stock of these small institutions, for the particular accommodation of the county of Albemarle and it’s circumjacent neighbors. it will be better to await  the chance of a more advised House, and in the mean time go on paying our debt, secure that in 25. years at farthest the consummation of that payment will give us an institution such as it should be. this I submit to our brethren now assembled together as members of the legislature, who will understand better than I do, the drift of these amendments, and judge whether they do not put us in a worse situation than we are at present.Always with affection and respect theirs & your’sTh: Jefferson